Citation Nr: 0904917	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-28 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel







INTRODUCTION

The appellant was a member of the Army National Guard from 
October 1988 to October 2004.  He served on active duty for 
training from November 1988 to April 1989; he served on 
active duty from February 2003 to August 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That decision denied service 
connection for low back pain with disc bulge.  


FINDING OF FACT

The evidence clearly and unmistakably shows that the 
appellant's lumbar spine disability preexisted entry into 
service and did not increase in severity during service.   


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2008).     


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that these notice requirements 
apply to all five elements of a service connection claim, 
which include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the appellant's claim, in correspondence dated in May 
2005, the RO advised the appellant of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the appellant of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the appellant in procuring the evidence 
relevant to the claim, including which portion of the 
information and evidence necessary to substantiate the claim 
was to be provided by the appellant and which portion VA 
would attempt to obtain on behalf of the appellant.  Although 
no longer required by the regulations, the RO also requested 
that the appellant send any evidence in his possession that 
pertained to the claim.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)).  

In the instant appeal, the appellant was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Despite the inadequate notice provided to the 
appellant on these two elements, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007) (holding that VCAA notice errors are presumed to 
be prejudicial and it is VA's duty to rebut the presumption).  
For reasons explained more fully below, the Board is denying 
the claim of entitlement to service connection for a lumbar 
spine disability.  As such, neither a disability rating nor 
an effective date will be assigned, making evidence 
pertaining to either of these elements irrelevant.  A failure 
to provide notice of these elements could not have resulted 
in prejudice.  

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the appellant's service 
treatment records and private medical records from Primary 
Care Associates, Columbus Regional Hospital, Anderson 
Radiology, and Inmed Diagnostic Services.  Letters from Dr. 
Martin of Primary Care Associates have also been associated 
with the claims file.  The appellant has not made the RO or 
the Board aware of any other evidence relevant to his appeal.

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008), see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The duty to provide a medical 
examination or obtain a medical opinion arises only if, among 
other things, the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  McLendon at 82.  

Here, the appellant was not provided with a VA examination, 
but the Board finds that there is sufficient competent 
medical evidence of record to decide the claim.  The medical 
evidence, described more fully below, consists of service 
treatment records and private records describing the 
appellant's current condition and its history.  The medical 
evidence of record is adequate to evaluate the appellant's 
claim.  No further development is considered necessary to 
comply with the duty to assist the appellant in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.  

Legal Criteria and Analysis

The appellant asserted in an informal claim dated in May 2005 
that he sustained a back injury in June of 2003 while serving 
on active duty at Camp New York Medical Facility in Kuwait.  
The appellant did not claim, and the record does not show, 
that any other injuries occurred in service.  As discussed 
below, the Board finds that the appellant's back disability 
both preexisted and was not aggravated by the in-service June 
2003 accident.       

In a report of the appellant's October 1988 enlistment 
examination, he denied having any bone or joint deformity or 
recurrent back pain.  However, the examiner noted a spine 
abnormality, which was characterized as "mild scoliosis," a 
congenital disorder not subject to service connection.  See 
38 C.F.R. § 3.303(c) (2008).  In the instant appeal, the 
appellant does not claim and the record does not show that 
his scoliosis was aggravated by back problems in service.  
Accordingly, aggravation of scoliosis will not be addressed 
any further.   

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection may also be granted for diseases or 
injuries incurred during active duty for training, or for 
injuries or certain diseases incurred during inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.6 (2008).  Active duty for training 
includes full-time duty performed by members of the National 
Guard, or any State, under 32 U.S.C. §§ 316, 502, 503, 504, 
or 505, or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(22)(C) (West 2002); 38 C.F.R. § 3.6(c)(3) 
(2008).  For a member of the National Guard, inactive duty 
training means duty (other than full-time duty) under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23)(C), 
106, 1131 (West 2002); 38 C.F.R. § 3.6(d) (2008).    

Every Veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for (1) defects, 
infirmities, or disorders noted at that time or (2) where 
clear and unmistakable evidence demonstrates that the 
disability or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008); VAOPGCPREC 3-03. 
 
When no preexisting condition is noted upon entry into active 
service, a Veteran is presumed to have been sound upon entry.  
The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
38 U.S.C.A. § 1153 (West 2002); Wagner v. Wagner, 370 F.3d 
1089, 1096 (2004).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  The law further provides that 
the burden to rebut the presumption and show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government.  See, e.g., Cotant v. Principi, 17 Vet. 
App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993). 
 
Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, after having 
determined the presence of a preexisting condition, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b) (2008).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153, 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).

As noted above, the appellant claims that he sustained a back 
injury in June 2003 while serving in Kuwait.  He believes 
this injury caused back problems, which also could have been 
aggravated by service.  The Board finds that the appellant is 
entitled to the presumption of soundness upon entry into his 
only period of active service in February 2003 because no 
preexisting condition was noted upon entry.  


The record does not indicate that a physical examination was 
conducted upon entry into active duty, so a pre-existing 
condition could not have been "noted" for purposes of 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b).  Therefore, it 
is VA's burden to rebut the presumption of soundness through 
clear and unmistakable evidence that the appellant's 
disability both preexisted and was not aggravated by service.  
As discussed in detail below, the Board finds clear and 
unmistakable evidence in the record that the appellant's 
disability preexisted active duty service and was not 
aggravated by service.    

Reports prepared in conjunction with the appellant's original 
October 1988 enlistment examination show no indication of 
back trauma or recurrent pain at that time.  

In an August 1992 report of medical history, the appellant 
admitted experiencing recurrent back pain when lifting things 
since a car accident in 1991.  He reported experiencing 
flare-ups of pain if he did not use good lifting techniques.  
In a report of medical history, dated in March 1997, the 
appellant noted recurrent back pain and pain upon lifting 
since the May 1991 car accident.  There is no indication in 
the record that this accident occurred while on duty, and the 
appellant has not claimed otherwise.  

Private medical records from Primary Care Associates show 
back complaints beginning in May 2001, when the appellant 
sought treatment for pain after lifting something at home.  
This injury is not shown to have occurred during active duty.  
The appellant went to a private doctor for treatment, there 
was no reference to service in the medical records and he has 
not contended otherwise.  

In October 2001, the appellant again sought treatment at 
Primary Care Associates after feeling something pop in his 
lower back, followed by severe pain and stiffness.  Again, 
this injury is not considered to have occurred during service 
as the appellant went to a private doctor for treatment, 
there was no reference to service and he has not contended 
otherwise.   



In November 2001, the appellant underwent an examination 
conducted for purposes of retention in the Army National 
Guard.  In a report of medical history prepared in 
conjunction with the examination, the appellant indicated 
that he was under a doctor's care and was taking medication 
for low back pain caused by the October 2001 torn ligament.  
The examiner indicated that spine range of motion was 
abnormal upon examination and recommended medical clearance 
from a private doctor before the appellant's next Army 
physical fitness test (APFT).       

That clearance came by way of a letter dated in January 2002 
by Dr. Martin, the appellant's private physician from Primary 
Care Associates.  Dr. Martin stated the appellant was being 
treated conservatively for a disc bulging on two levels of 
his lumbar spine with physical therapy and anti-inflammatory 
medications.  Dr. Martin noted the appellant's pain was very 
much improved at that time.  The doctor determined the 
appellant to be fit for National Guard service.  

The examiner conducting the appellant's annual Army National 
Guard retention examination in December 2002 determined 
further evaluation was required due to a ruptured disc.  Dr. 
Martin of Primary Care Associates submitted a letter in 
December 2002 stating the appellant had been under his care 
for low back pain since experiencing two bulging discs in 
October 2001.  Dr. Martin noted significant improvement and 
stated the appellant was no longer having any problems 
regarding the matter.  The doctor also indicated that the 
appellant was released from his care and could resume normal 
work activity.  As a result of the clearance from Dr. Martin, 
the appellant was determined fully fit for service by an Army 
doctor in January 2003.    

The above evidence shows that the appellant experienced three 
injuries to his back while off duty: a car accident in 1991, 
pain after lifting something at home in May 2001, and a disc 
bulging on two levels in October 2001.  Again, the appellant 
did not claim that any of these injuries occurred while on 
duty.  The evidence clearly and unmistakably shows that the 
appellant had a long history of back problems which pre-
existed his entry into active duty in February 2003.

The Board now considers whether there is clear and 
unmistakable evidence that the appellant's pre-existing back 
problem was not aggravated by his period of active duty.  The 
appellant served on active duty from February 2003 to August 
2003.  In an August 2003 Statement of Medical Examination and 
Duty Status, a June 2003 accident was described, whereby the 
appellant fell from a five-ton truck and landed on his back.  
This occurred in Camp New York, Kuwait.  The appellant's unit 
commander/adviser stated that the appellant did not seek 
treatment, being sent home on emergency leave just after the 
accident.  The evidence does not indicate the reason for 
appellant's emergency leave.  This is the only accident that 
the evidence shows occurred during active duty, and the 
appellant has not alleged otherwise.  
 
Soon after the accident, in an August 2003 report of medical 
history, the appellant indicated experiencing recurrent back 
pain and numbness or tingling.  Notably, the appellant marked 
"yes" to "currently in good health."  See item 15(c).  In 
a report from the August 2003 Army National Guard retention 
examination, the examiner noted a history of low back pain 
exacerbated by a fall from a 5-ton truck in June 2003.  The 
examiner also noted that the appellant fell onto a folding 
chair but did not specify as to when this occurred.  The 
examiner determined that the appellant was qualified for 
service at that time.  

In a December 2004 letter, Dr. Martin from Primary Care 
Associates stated the appellant had a history of a back 
injury that occurred while he was deployed in Kuwait.  The 
doctor stated the appellant had since returned to work and 
had no difficulty doing his present job, which involved a 
good deal of lifting.  Dr. Martin explained that a 
contemporaneous examination of the appellant revealed a full 
range of motion, with no muscle spasm, tenderness or nerve 
root impingement.  Dr. Martin opined that the appellant was 
fully recovered from his injury and released the appellant 
from his medical care.    
 
This letter, together with the other medical evidence, 
clearly and unmistakably shows that the preexisting lumbar 
spine disability was not aggravated during the appellant's 
active duty service.  The appellant experienced several back 
injuries while off duty, discussed above, all of which 
occurred prior to his June 2003 accident while on active 
duty.  The record contains no evidence of private or military 
treatment for any injury resulting from his June 2003 
accident.  

Further, the December 2004 letter from Dr. Martin is presumed 
to have been written at the appellant's request so that the 
appellant could be declared fully fit for service at his 
annual physical examination.  Indeed, every letter written by 
Dr. Martin was done so to prove to Army examiners that the 
appellant was healthy enough to remain in service.  After 
every off duty back injury, the appellant submitted a letter 
from Dr. Martin, his private doctor, so that he could stay in 
service.  The December 2004 letter, in particular, had the 
effect of minimizing any alleged injury which occurred while 
the appellant was on active duty in Kuwait.  Dr. Martin 
stated in his December 2004 letter that the appellant was 
fully recovered at that time.  This is clear and unmistakable 
evidence that any back problem the appellant has was not 
aggravated by the accident which occurred during his period 
of active duty.      

Although a September 2005 magnetic resonance imaging (MRI) 
report showed findings of a bulging disc at L2-L3 and a disc 
protrusion at L4-5, these conditions had existed prior to the 
appellant's active duty service.  This was shown in a January 
2002 letter by Dr. Martin, discussed above, that indicated 
disc bulging on two levels of the appellant's lumbar spine.  
The MRI shows the current state of the appellant's disorder, 
but it does not advance his claim, as there is no evidence of 
any increased pathology as the result of service.  

The Board finds that the evidence clearly and unmistakably 
shows that the appellant's lumbar spine disability preexisted 
entry into service and did not increase in severity during 
service.  Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals
evidence clearly and unmistakably shows that the appellant's 
lumbar spine disability preexisted entry into service and did 
not increase in severity during service


 Department of Veterans Affairs


